Citation Nr: 0028994	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  92-21 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had active service from December 1958 to October 
1978.  The veteran died on February [redacted], 1989, at the 
age of 52.  The appellant is his widow.

A hearing was held on March 12, 1993, in Washington, D.C., 
before C.W. Symanski, who is the member of the Board 
rendering the determination in this claim, and was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102 (West 1991).

The Board of Veterans' Appeals (Board) entered a decision on 
September 1997, granting the veteran's application to reopen 
a claim for service connection for the cause of the veteran's 
death and denying service connection for the cause of the 
veteran's death.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court) and in June 1999 
the Court vacated the Board's September 1997 decision and 
remanded the case to the Board for further development and 
readjudication of the appellant's claim.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1989, of metastatic 
colon cancer of two years duration.

2.  At the time of the veteran's death service connection was 
in effect for internal hemorrhoids evaluated as 
noncompensably disabling.  

3.  The veteran's colon cancer is not attributable to his 
military service or to his service-connected internal 
hemorrhoids, nor was colon cancer either present or
manifested within one year of his military service

CONCLUSIONS OF LAW

1.  Metastatic colon cancer was not incurred in or aggravated 
by service, nor is it presumed to have been incurred in 
military service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3,310 (1999).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records reflect a diagnosis in 
March 1960 of observation for hematuria.  

A December 1960 service medical record shows that the veteran 
had a small, hard mass under his chin of one week duration 
and that during that period he exhibited hematuria on three 
different occasions.  This was not noted to be associated 
with any genitourinary complaints.  The veteran's only 
complaint at the time involved the mass under his chin.  The 
examination was noted to be entirely normal with no weight 
loss.

According to a January 1961 service medical record, the 
veteran had one episode of gross hematuria the prior summer 
which cleared without medication.  The record notes that the 
veteran did not go on sick call.  

Later in January 1961 the veteran was seen in a genitourinary 
clinic where an intravenous pyelogram was performed.  The 
results showed normal structure and function.  A rectal 
examination was performed at this time revealing that the 
veteran's prostate was not enlarged.  He was diagnosed as 
having chronic prostatitis.

In October 1966 the veteran presented to a medical clinic 
complaining of constipation and rectal pain.  Anoscopy 
disclosed internal hemorrhoids.  The veteran was treated with 
hemorrhoidal suppositories.  

A physical reenlistment examination conducted in June 1968 
revealed that a digital rectal examination was negative.  The 
veteran denied a history of piles or rectal disease on the 
Report of Medical History.  

In December 1976 the veteran was seen at a medical facility 
with a complaint of diarrhea causing abdominal cramps.  An 
impression was given of gastroenteritis.

At the veteran's retirement examination in July 1978, no 
hemorrhoids or other abnormalities were found on clinical 
evaluation of the anus and rectum.  The veteran again denied 
a history of piles or rectal disease on a July 1978 Report of 
Medical History.

On VA examination conducted in December 1978 it was noted 
that the veteran refused a rectal examination.  Review of the 
gastrointestinal system revealed that he had a good appetite 
with daily bowel movement, no blood, and no melena.  

Private medical records dated in November 1985 show that the 
veteran had been hospitalized with complaints of weight loss, 
change in bowel habits and a documented rectal tumor.  He was 
diagnosed as having rectal cancer, shown on biopsy to be 
infiltrating adenocarcinoma.  While hospitalized, the veteran 
underwent Miles abdominal perineal resection and 
appendectomy.  His postoperative course was uneventful and he 
was discharged much improved.  The records indicate that a 
six week course of radiation therapy was to be implemented.  

In August 1986 the veteran was again hospitalized with 
vomiting and classic findings of small bowel obstruction.  
Small bowel resection and lysis of adhesion were performed.  
Postoperative diagnosis was small bowel obstruction secondary 
to metastatic tumor.  

Of record is a report signed by Howard I Kesselheim, D.O., 
dated in November 1986, which notes that the veteran had a 
prior history of blood in the stool in 1982 and 1983, which 
had not been followed up by the veteran even though this had 
been suggested to him.   

A private progress note dated in December 1986 notes that the 
veteran had developed a small bowel obstruction secondary to 
small bowel metastasis in August 1986 and underwent a small 
bowel resection.  He had no complaints at the time and his 
colostomy was reportedly working well.  He was assessed as 
showing no evidence of recurrent cancer.

Private medical records dated in March 1987 reflect a 
diagnosis of metastatic colon cancer. 

An April 1988 VA examination report indicates the veteran's 
history of status post surgery for colorectal cancer, which 
had been diagnosed in 1985, with recurrences.

In August 1988 the veteran underwent laparotomy, lysis of 
adhesions and enterocolostomy.  The principle diagnosis at 
that time was recurrent rectal carcinoma with small bowel 
obstruction.  Post surgical recovery was uneventful and the 
veteran was discharged in good condition.  Private medical 
records dated in 1988 indicate that the veteran had failed 
several regimes of chemotherapy.  

Service connection for colorectal cancer was denied by the RO 
during the veteran's lifetime, in September 1988.  

The veteran was hospitalized in January 1989 for cystoscopy 
with placement of bilateral double J-ureteral stents.  At 
that time the principal diagnosis was bilateral ureteral 
obstruction.  Secondary diagnoses included metastatic colon 
cancer, renal insufficiency and anemia of chronic disease. 

A terminal hospital summary in February 1989 notes that the 
veteran had been admitted in cardiac arrest with a history of 
colon and lung cancer.  

The veteran's official death certificate notes that he died 
on February [redacted], 1989, and lists the immediate cause of 
death as metastatic colon cancer with onset two years prior to 
death.  No autopsy was performed.  

At the time of the veteran's death, service connection was in 
effect for internal hemorrhoids, evaluated as noncompensably 
disabling from March 1988.

In May 1989 the appellant filed a claim for service 
connection for the cause of the veteran's death.  This claim 
was denied by the RO in June 1989 and affirmed by the Board 
in April 1991.  

In a March 1992 statement, Donald Brodie, M.D., the Chief of 
Ambulatory Patient Care for the United States Army said that the 
veteran had died from colon cancer in 1989.  He noted that the 
veteran had been treated for "hemorrhoids" and rectal bleeding 
in 1977-78 and that this bleeding had not been further 
investigated either at the time of the veteran's retirement in 
1978 or subsequent to this.  He said that he believed that the 
veteran had a slow-growing bowel cancer which went undetected and 
undiagnosed.  

At a hearing before the Board in March 1993, the appellant 
testified that during service the veteran had been troubled 
by recurrent hemorrhoids and rectal bleeding beginning in 
1964.  The symptoms were reportedly related to field 
training and the consumption of dry food which caused 
constipation.  Within 90 days of discharge the veteran was 
reportedly seen for continuing symptoms, by a private 
physician whose name the appellant could not recall.   

In an April 1993 statement, Dr. Brodie relayed that the veteran 
was noted to have "hemorrhoids" during a physical examination 
in service in 1977 and that he apparently had rectal bleeding at 
that time.  He said that no proctoscopy or sigmoidoscopy had been 
performed to confirm the diagnosis and no follow-up of the 
bleeding occurred.  He said that the veteran subsequently 
developed rectal cancer and died from this disease.  He opined 
strongly that had proper treatment been instituted early when 
symptoms presented, the cancer might have been easily detected 
and removed thus saving the veteran's life.  

At a personal hearing at the RO in October 1994, the 
appellant testified that the veteran did not consult private 
physicians during active service, and related that he had 
been treated at the Walston Army Hospital in the period 
immediately following separation from service.  She recalled 
that he first consulted a private physician, Dr. Bell, in 
1980, and said that she had tried unsuccessfully to obtain 
records reflecting this treatment.  The record reveals that 
Walston Army Hospital responded to the RO's request for 
records in November 1994 indicating that no records were on 
file.  

Another statement from Dr. Brodie in January 1995 indicates that 
he was in private practice.  In his statement Dr. Brodie said 
that he had reviewed the veteran's "Outpatient chart" and that 
his discharge physical examination made no mention of a rectal 
exam or examination of stool specimen for occult blood.  He said 
that most recto-descending colonic cancers had some sort of 
occult bleeding associated with their growth and invasion of 
bowel.  He said that in the veteran's case, this crucial omission 
may very well have missed a slow growing bowel cancer which 
ultimately killed him.  He said that in fact the veteran had a 
history of rectal bleeding which was indicated to have been 
attributed to hemorrhoids.  He said that no mention had even been 
made of this fact in later physical exams.

In February 1997, the Board forwarded the veteran's records 
which included pathological specimens that were prepared in 
connection with the veteran's 1986 surgery for carcinoma of 
the rectum, to the Armed Forces Institute for Pathology 
(AFIP) for an independent medical expert's (IME) opinion with 
respect to the following questions:

1.  Whether it is at least as likely as 
not that the veteran's rectal cancer had 
its clinical onset during active service, 
December 1958 to October 1978.

2.  Whether it is at least as likely as 
not that the service-connected 
hemorrhoids were a direct cause of the 
rectal cancer leading to the veteran's 
death.  

By way of response, dated in March 1997, two physicians from 
the AFIP's Division of Gastrointestinal Pathology, to include 
the doctor identified as the Division Chief, rendered an 
opinion which in pertinent part reads as follows:  

The slides and surgical pathology report 
for [redacted] Colon, resection (Out Lady 
of Lourdes Medical Center, [redacted]
Hematoxylin and Eosin stained slides) 
were reviewed.  We agree with the 
original assessment of the case material 
and have coded our diagnosis as noted 
below.  

[redacted]	Small bowel, resection: 
Adenocarcinoma, 		moderately 
differentiated, with transmural 	
	invasion, probably metastatic.  

Regarding your request for an opinion 
"whether it is at lest as likely as not 
that the veteran's rectal cancer had its 
clinical onset during active service, 
December 1958 to October 1978," we find 
no evidence from the medical record that 
the adenocarcinoma was manifest during 
that period.  

With regards to your second question, 
"whether it is at least as likely as not 
that the service connected hemorrhoids 
were a direct cause of the rectal cancer 
leading to he veteran's death?", there 
is no known relationship between the 
presence of hemorrhoids and the 
development of adenocarcinoma of the 
rectum.  Since the patient's episode of 
rectal bleeding and discovery of internal 
hemorrhoids on anoscopy occurred in 
October 1966 (19 years prior to his 
diagnosis of adenocarcinoma), it is not 
likely that this had any relationship to 
his subsequent development of rectal 
cancer.  

The Board informed the veteran's attorney in a June 1997 
letter of the AFIP opinion, and provided an opportunity to 
respond with further evidence or argument.  The attorney 
responded in June 1997 that he had no further evidence or 
argument to submit.

In June 2000, at VA's request, the veteran's claims file was 
reviewed by the Chief of Colon and Rectal Surgery at Loyola 
University in Chicago.  The nature of VA's referral was to 
obtain an IME opinion regarding whether it was at least as 
likely as not that the veteran's rectal cancer had been 
present either during service from December 1958 to October 
1978, or within one year of the date of the veteran's October 
1978 separation from service.  The IME physician was also 
informed by VA that if he found that the veteran's rectal 
cancer had been present within one year of his October 1978 
discharge from service, he should state what manifestations 
of the disability the veteran had at that time.  The IME 
physician responded by opining that the episode of rectal 
bleeding and the hemorrhoids that had been found in 1966 
"had no relationship whatsoever to [the veteran's] 
subsequent rectal carcinoma which was found in 1985."  He 
also stated that it was "highly unlikely" that the rectal 
cancer had been present at the time of the veteran's 
discharge in 1978 or within one year of that time.  He 
reasoned that had the cancer been present at that time, it 
would have manifested itself at a much earlier time than 1985 
when the veteran developed symptoms of bleeding and change in 
bowel habits.  He went on to state that he agreed with "Dr. 
Broede['s]" opinion that the veteran should have had a 
proctosigmoidoscopy and not just an anoscopic examination in 
1966 when he had rectal bleeding, but that he believed that 
had it been performed, it would not have shown anything other 
than hemorrhoids.  He also stated that it was possible that 
the veteran had a small polyp present in his rectum at the 
time of his discharge which subsequently grew and then became 
malignant, resulting in his rectal carcinoma.  He said that 
this evidently had not been felt on his examination.  He 
added that there was no reason to do a proctoscopic 
examination on an asymptomatic forty-two-year-old.

II.  Legal Analysis

The appellant's claim for service connection for the cause of 
the veteran's death is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a), in that it is not inherently 
implausible.  Relevant evidence has been properly developed, 
and no further assistance to the appellant is required to 
comply with the duty to assist.  Id.

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service incurrence for a malignant tumor 
will be presumed if it becomes manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disorder.  38 C.F.R. § 3.310(a) (1999).

For a service-connected disability to be the principal 
(primary) cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially, it is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) offered guidance on the assessment of the probative 
value of medical opinion evidence.  The Court has instructed 
that it should be based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).  Further, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  In doing so, the Board 
is free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Id. at 30; Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  

VA's decision-making responsibility includes determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

There is evidence in this case that both supports the 
appellant's assertion that the veteran's fatal colon cancer 
had its onset during the veteran's period of active duty 
service, as well as negates it.  The supporting evidence 
consists of three statements made by Dr. Donald Brodie, a 
former physician for the United States Army now in private 
practice, who stated in 1992, 1993 and again in 1995 that he 
believed that the veteran had a slow-growing bowel cancer 
that had its onset inservice.  He appears to have based his 
opinion on a review of the veteran's "Outpatient chart".  
In support of his opinion, Dr. Brodie stated that the 
veteran's service medical records in "1977" show that he 
had hemorrhoids and that he apparently had rectal bleeding at 
that time.  He thus concluded that the veteran's rectal 
bleeding was actually symptomatic of cancer in 1977 and that 
had the proper tests been conducted at that time, the cancer 
would have been detected thus saving the veteran's life.  
While the veteran's available service medical records do not 
show that he was ever treated for hemorrhoids in 1977, they 
do show that he was treated for hemorrhoids in 1966.  In this 
regard, the veteran complained in 1966 of constipation and 
rectal pain and was found on anoscopy examination to have 
internal hemorrhoids.  Dr. Brodie explained in 1995 that most 
recto-descending colonic cancers had some sort of occult 
bleeding associated with their growth and invasion of the 
bowel. Dr. Brodie's opinion as to the veteran actually having 
had colon cancer in service is speculative.  In other words, 
his opinion that the veteran may have been found to have 
rectal cancer in service had the proper tests been conducted 
does not appear to be based on anything other than that the 
veteran apparently had rectal bleeding in service.  Dr. 
Brodie does not in any way indicate why he thinks that such 
apparent bleeding was due to an undetected cancer in service 
as opposed to the detected hemorrhoids found on anoscopy.  In 
short, Dr. Brodie does not point to any specific evidence as 
to why he thinks that the veteran may have had cancer in 
service other than his general statement that most recto-
descending colonic cancers have some sort of occult bleeding 
associated with their growth and invasion of bowel.  

In contrast, the medical evidence negating the onset of the 
veteran's rectal cancer includes supporting rational.  Such 
opinions consist of a March 1997 report rendered by two 
physicians from the Armed Forces Institute for Pathology 
(AFIP) who not only reviewed the veteran's records, but also 
reviewed pathological specimens that were prepared in 
connection with the veteran's 1986 surgery for carcinoma of 
the rectum.  In their report, the physicians state that there 
was no known relationship between the presence of hemorrhoids 
and the development of adenocarcinoma of the rectum and they 
could find no evidence from the veteran's medical records 
that his adenocarcinoma was manifest during his period of 
active service.  They go on to state that since the veteran's 
episode of rectal bleeding and discovery of internal 
hemorrhoids on anoscopy occurred in October 1966 (19 years 
prior to his diagnosis of adenocarcinoma), it was not likely 
that this had any relationship to his subsequent development 
of rectal cancer.  A similar, but more strongly worded 
opinion was rendered by the Chief of Colon and Rectal Surgery 
at Loyola University who, after reviewing the veteran's 
claims file, stated that the veteran's episode of rectal 
bleeding and the hemorrhoids found in 1966 had no 
relationship whatsoever to his subsequent rectal carcinoma 
which was found in 1985.  He went on to state that it was 
"highly unlikely" that the veteran's rectal cancer had been 
present at the time of his discharge in 1978 or within a year 
of that time.  His opinion is afforded considerable weight 
not just because he had the benefit of reviewing the 
veteran's complete claims file including the statements from 
Dr. Brodie, but because like the physicians from AFIP's 
Division of Gastrointestinal Pathology, he supported his 
opinion with rational.  In this regard, he stated that had 
the cancer been present in service, he believed that it would 
have manifested itself at a much earlier time than 1985 when 
the veteran developed symptoms of bleeding and change in 
bowel habit.  Moreover, it is significant to note that a 
digital rectal examination was performed subsequent to 1966, 
in June 1968, and was negative as was a clinical evaluation 
of the veteran's anus and rectum at his retirement 
examination in July 1978.

While the IME physician in June 2000 went on to say that it 
was possible that the veteran had a small polyp present in 
his rectum at the time of his discharge which subsequently 
grew and then became malignant resulting in rectal carcinoma, 
this statement is just as speculative as the statements from 
Dr. Brodie.  This is especially so when also considering the 
IME physician's more strongly worded opinion that the episode 
of rectal bleeding and the hemorrhoids found in 1966 had no 
relationship whatsoever to the veteran's subsequent rectal 
carcinoma found in 1985, and that it was highly unlikely that 
the veteran had rectal cancer at the time of his discharge or 
within a year of that time.

In sum, the weight of evidence preponderates against the 
appellant's claim for service connection for the cause of the 
veteran's death as it goes against the onset of the veteran's 
fatal colon cancer having occurred either in service or 
within one year of service.  The evidence also goes against 
any type of link between the veteran's service-connected 
hemorrhoids and fatal colon cancer, either as a causative or 
a contributive factor.  Because the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt rule 
is not for application, and the appellant's claim for service 
connection for the cause of the veteran's death must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals



 

